
	
		II
		111th CONGRESS
		1st Session
		S. 1154
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2009
			Ms. Klobuchar (for
			 herself and Mr. Enzi) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to facilitate
		  emergency medical services personnel training and certification curriculums for
		  military veterans.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veterans to Paramedics Transition
			 Act.
		2.Grants for
			 Emergency Medical Services Personnel Training for VeteransSection 330J(c)(8) of the Public Health
			 Service Act (42 U.S.C. 254c–15(c)(8)) is amended by inserting before the period
			 the following: , including, as provided by the Secretary, may use funds
			 to provide to military veterans required coursework and training that take into
			 account, and are not duplicative of, previous medical coursework and training
			 received when such veterans were active members of the Armed Forces, to enable
			 such veterans to satisfy emergency medical services personnel certification
			 requirements, as determined by the appropriate State regulatory
			 entity.
		
